IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


U.S. BANK NATIONAL ASSOCIATION,  : No. 229 MAL 2015
AS TRUSTEE, ON BEHALF OF THE     :
HOLDERS OF THE CSMC              :
MORTGAGE-BACKED PASS-THROUGH     : Petition for Allowance of Appeal from the
CERTIFICATES, SERIES 2007-1,     : Order of the Superior Court
                                 :
               Respondent        :
                                 :
                                 :
           v.                    :
                                 :
                                 :
MICHAEL G. FELDMAN AND LESLIE A. :
FELDMAN,                         :
                                 :
               Petitioners       :


                                     ORDER


PER CURIAM

     AND NOW, this 19th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.